Case 2:20-cv-03797-FMO-JC Document 157 Filed 12/07/20 Page 1 of 4 Page ID #:2110



  1   JASON D. RUSSELL (SBN 169219)
      jason.russell@skadden.com
  2   MATTHEW E. SLOAN (SBN 165165)
      matthew.sloan@skadden.com
  3   RAZA RASHEED (SBN 306722)
      raza.rasheed@skadden.com
  4   SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
      300 South Grand Avenue, Suite 3400
  5   Los Angeles, California 90071-3144
      Telephone: (213) 687-5000
  6   Facsimile: (213) 687-5600
  7   Attorneys for Defendants
      Katerina Bosov,
  8   Alltech Investments Ltd., and
      Goldhawk Investments Ltd.
  9
 10                        UNITED STATES DISTRICT COURT
 11                       CENTRAL DISTRICT OF CALIFORNIA
 12                                   WESTERN DIVISION
 13   FRANCIS J. RACIOPPI, JR.,             )   CASE NO.: 2:20-CV-03797-FMO-JC
                                            )
 14               Plaintiff,                )   DEFENDANTS KATERINA
                                            )   BOSOV, ALLTECH
 15               v.                        )   INVESTMENTS LTD., AND
                                            )   GOLDHAWK INVESTMENTS
 16   DMITRY BORISOVICH BOSOV,              )   LTD.’S PARTIAL OPPOSITION
      et al.,                               )   TO HELI HOLDINGS, LLC’S EX
 17                                         )   PARTE APPLICATION
                  Defendants.               )
 18                                         )
                                            )   Complaint Filed: April 24, 2020
 19                                         )   First Am. Compl. Filed: May 21, 2020
                                            )   Judge: Hon. Jacqueline Chooljian
 20                                         )   Courtroom: 750
                                            )
 21                                         )
                                            )
 22                                         )
                                            )
 23                                         )
                                            )
 24                                         )
                                            )
 25
 26
 27
 28

        DEFENDANTS’ OPPOSITION TO HELI HOLDINGS, LLC’S EX PARTE APPLICATION
Case 2:20-cv-03797-FMO-JC Document 157 Filed 12/07/20 Page 2 of 4 Page ID #:2111



  1                     OPPOSITION TO EX PARTE APPLICATION
  2         Defendants Katerina Bosov, representative of the estate of Dmitry Borisovich
  3 Bosov, Alltech Investments Ltd. and Goldhawk Investments Ltd. (together,
  4 “Defendants”), respectfully submit this partial opposition to Heli Holdings, LLC’s
  5 (“Heli Holdings”) Ex Parte Application (ECF 153, the “Application”). Defendants
  6 oppose the Application to the extent it requests an order requiring Defendants or other
  7 parties to provide Heli Holdings with unrestricted access to a confidential settlement
  8 agreement Plaintiff entered into with Defendants and other parties (“Settlement
  9 Agreement”). Defendants take no position on the other relief sought by the
 10 Application.
 11         “Ex parte motions are rarely justified. . . .” See Mission Power Eng’g Co. v.
 12 Cont’l Cas. Co., 883 F. Supp. 488, 490 (C.D. Cal. 1995). In this District, such motions
 13 are heavily disfavored, and may be granted only when the moving party shows, among
 14 other things, that it “is without fault in creating the crisis that requires ex parte relief.”
 15 See id. at 492.
 16         Here, Heli Holdings does not and cannot make this showing because Heli
 17 Holdings would have a copy of the Settlement Agreement right now if it had not made
 18 unreasonable and irrational demands. On December 1, 2020, the parties to the
 19 Settlement Agreement offered to provide Heli Holdings with a copy of the Settlement
 20 Agreement subject to a “Confidential” designation under this Court’s model protective
 21 order. (See ECF 156, Carroll Decl. ¶ 5, at Page ID 2104.) The parties to the Settlement
 22 Agreement requested this commonplace protection because the Settlement Agreement
 23 has a confidentiality clause, and contains sensitive, nonpublic subject matter. See, e.g.,
 24 Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1212 (9th Cir.
 25 2002) (“courts have granted protective orders to protect confidential settlement
 26 agreements”); Peters v. Equifax Info. Servs. LLC, No. EDCV-12-1837-TJH (OPx),
 27 2013 WL 12169355, at *2-4 (C.D. Cal. Dec. 13, 2013) (denying motion to compel
 28 production of settlement agreement, and recognizing that because of the strong public

                                          1
         DEFENDANTS’ OPPOSITION TO HELI HOLDINGS, LLC’S EX PARTE APPLICATION
Case 2:20-cv-03797-FMO-JC Document 157 Filed 12/07/20 Page 3 of 4 Page ID #:2112



  1 policy favoring settlement, parties seeking production of settlement agreements must
  2 make a “heightened showing” of need).
  3        Heli Holdings has thus far rejected this offer for two reasons, neither of which
  4 have merit. First, Heli Holdings objects to the “attorneys’ eyes only” designation
  5 available in this Court’s model protective order. (See ECF 156, Carroll Decl. ¶¶ 5-6,
  6 at Page ID 2104.) However, the parties to the Settlement Agreement have told Heli
  7 Holdings that they will not designate the Settlement Agreement “attorneys’ eyes only,”
  8 making this objection moot. (See id. ¶ 7, at Page ID 2104.) Heli Holdings has not
  9 explained why it still views the model protective order as objectionable in light of this
 10 concession. (Id.)
 11        Second, Heli Holdings has said that it will not agree to any restriction that would
 12 prevent Heli Holdings from using the Settlement Agreement outside of this litigation.
 13 (See id. ¶ 6, at Page ID 2104.) This objection is patently unreasonable, which is likely
 14 why Heli Holdings did not mention it in the Application, other than a passing reference
 15 in a footnote. (See 153, Application at Page ID 2014 n.1.) Heli Holdings does not need
 16 unfettered access to the Settlement Agreement to protect its rights in this lawsuit, and
 17 should not be permitted to abuse this Court’s ex parte procedures to obtain the
 18 Settlement Agreement for use outside of this lawsuit. Moreover, Heli Holdings has not
 19 explained why it needs to use the Settlement Agreement outside of this lawsuit, and
 20 thus fails to justify the extraordinary relief it seeks from the Court.
 21        Heli Holdings showed a lack of candor by bringing the Application without
 22 explaining to the Court why it refuses to accept a copy of the Settlement Agreement
 23 subject to standard confidentiality protections in this Court’s model protective order.
 24 (See ECF 153, Application, at Page ID 2019 (stating that the parties to the Settlement
 25 Agreement have “refused to provide [the Agreement] unless Heli agrees to a restrictive
 26 protective order,” but failing to explain what restrictions in the protective order Heli
 27 Holdings objects to); id. at Page ID 2014 n.1 (stating that the model protective order
 28 would be “prejudicial” to Heli Holdings without explaining how); ECF 153-1,

                                          2
         DEFENDANTS’ OPPOSITION TO HELI HOLDINGS, LLC’S EX PARTE APPLICATION
Case 2:20-cv-03797-FMO-JC Document 157 Filed 12/07/20 Page 4 of 4 Page ID #:2113



  1 Malingagio Decl. ¶¶ 3-4, at Page ID 2023-24 (noting, but not explaining, Heli
  2 Holdings’ objections).) The Court should not sanction this abuse of the Court’s ex
  3 parte procedures by permitting Heli Holdings to have unrestricted access to a
  4 confidential Settlement Agreement, particularly since Heli Holdings has made no
  5 showing that it needs this extraordinary relief. The Court should deny the Application.
  6 DATED: December 7, 2020
  7                            SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
  8                            By:            /s/ Jason D. Russell
                                              JASON D. RUSSELL
  9                                          Attorneys for Defendants
                                              KATERINA BOSOV,
 10                                     ALLTECH INVESTMENTS LTD., and
                                        GOLDHAWK INVESTMENTS LTD.
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                         3
        DEFENDANTS’ OPPOSITION TO HELI HOLDINGS, LLC’S EX PARTE APPLICATION
